Name: 92/91/EEC: Commission Decision of 6 February 1992 on certain protective measures with respect to scallops originating in Japan
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Asia and Oceania;  fisheries;  agricultural policy;  international trade
 Date Published: 1992-02-08

 Avis juridique important|31992D009192/91/EEC: Commission Decision of 6 February 1992 on certain protective measures with respect to scallops originating in Japan Official Journal L 032 , 08/02/1992 P. 0037 - 0037 Finnish special edition: Chapter 3 Volume 40 P. 0135 Swedish special edition: Chapter 3 Volume 40 P. 0135 COMMISSION DECISION of 6 February 1992 on certain protective measures with respect to scallops originating in Japan (92/91/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/675/CEE of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as amended by Directive 91/496/EEC (2), and in particular Article 19 (1) thereof, Whereas, pursuant to Article 19 of Directive 90/675/EEC, the necessary decisions must be adopted as regards the import of certain products from third countries on the appearance or spread of any phenomenon liable to present a serious threat to public health; Whereas the presence of a paralytic toxin (PSP) has been recorded on several occasions in consignments of scallops imported from Japan; Whereas the levels of toxin observed can constitute a danger to public health; whereas the necessary protective measures should be adopted at Community level; Whereas in the absence of health guarantees from the Japanese authorities imports of scallops from Japan should be prohibited; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States shall prohibit the importation of consignments of great scallops, variegated scallops, queen scallops and other bivalve molluscs of the Pectinidae family originating in Japan. Article 2 The Commission will monitor the development of the situation and this Decision will be amended in the light of such development. Article 3 This Decision shall enter into force on the 30th day following its notification. Article 4 This Decision is addressed to the Member States. Done at Brussels, 6 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 373, 31. 12. 1990, p. 1. (2) OJ No L 268, 24. 9. 1991, p. 56.